Citation Nr: 0815295	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  04-42 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.  

2.  Whether the severance of service connection for erectile 
dysfunction, effective June 1, 2007, was proper.    

3.  Whether the termination of special monthly compensation 
under 38 U.S.C.A. § 1114(k), based on the loss of use of use 
of a creative organ, effective as of June 1, 2007, was 
proper.  

4.  Entitlement to restoration of a compensable rating for 
service-connected varicocelectomy, based, in part, on the 
finding that a November 2003 rating decision, which increased 
the veteran's evaluation for service-connected 
varicocelectomy from 0 percent (noncompensable) to 40 
percent, was clearly and unmistakably in error.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946, and from August 1950 to September 1951.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  In 
September 2003, the RO denied service connection for a lumbar 
spine disability.  

In March 2007, the RO determined that a November 2003 rating 
decision, which granted service connection for erectile 
dysfunction, granted special monthly compensation based on 
loss of use of a creative organ, and increased the veteran's 
evaluation for service-connected varicocelectomy from 0 
percent (noncompensable) to 40 percent, was based on clear 
and unmistakable error.  The RO severed service connection 
for erectile dysfunction, reduced the evaluation for that 
disability to noncompensable, and discontinued special 
monthly compensation based on loss of use of a creative 
organ.  

In a statement, received in March 2008, the veteran's 
representative raised the issues of entitlement to service 
connection for left inguinal hernia, residuals of treatment 
for a hydrocele of the tunica vaginalis, left orchiectomy, 
and urinary incontinence, and (the downstream issue of) 
entitlement to special monthly compensation based on these 
disorders.  These issues have not been adjudicated by the 
agency of original jurisdiction, and they are referred to the 
RO for appropriate action.  

The Board notes that although these issues may overlap with 
the issues on appeal as a medical matter, the Board does not 
have jurisdiction over them, and they are not considered to 
be inextricably intertwined with the issues on appeal.  See 
generally Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

In April 2008, the veteran was afforded a videoconference 
hearing before John J. Crowley, who is the Veterans Law Judge 
rendering the determination in this claim and was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002 & Supp. 2005).


FINDINGS OF FACT

1.  The veteran does not have a lumbar spine disability that 
was present in service or is otherwise related to such 
service.  

2.  The rating decision of November 2003, which granted 
service connection for erectile dysfunction, and granted 
special monthly compensation under 38 U.S.C.A. § 1114(k), 
based on the loss of use of use of a creative organ, was 
based on clear and unmistakable error, as it does not 
represent a reasonable application of the known facts to the 
law; the factual evidence and competent medical opinion of 
record do not show that the veteran is entitled to service 
connection for erectile dysfunction, or that he has loss of 
use of use of a creative organ due to service-connected 
disability or his service.  

3.  The rating decision of November 2003, which increased the 
veteran's evaluation for service-connected varicocelectomy 
from 0 percent (noncompensable) to 40 percent, was based on 
clear and unmistakable error, as it does not represent a 
reasonable application of the known facts at that time to the 
law.  

4.  The veteran's service-connected varicocelectomy is not 
shown to be productive of urinary tract infection manifested 
by the need for long-term drug therapy, 1-2 hospitalizations 
per year and/or requiring intermittent intensive management.


CONCLUSIONS OF LAW

1.  The veteran does not have lumbar spine disability as the 
result of disease or injury that was incurred during his 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).  

2.  The rating decision of November 2003, which granted 
service connection for erectile dysfunction, and which 
granted special monthly compensation under 38 U.S.C.A. 
§ 1114(k), based on the loss of use of use of a creative 
organ, was clearly and unmistakably erroneous.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.105(a) (2007).  

3.  The rating decision of March 2007 properly severed 
service connection for erectile dysfunction, and special 
monthly compensation under 38 U.S.C.A. § 1114(k), based on 
the loss of use of use of a creative organ.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.105(d) (2007).  

4.  The rating decision of November 2003, which increased the 
veteran's evaluation for service-connected varicocelectomy 
from noncompensable to 40 percent, was based on clear and 
unmistakable error; the criteria for a compensable rating for 
service-connected varicocelectomy have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7105 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.105(a), 3.159, 4.115a, Diagnostic Code 
7525 (2007).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that service connection is warranted for 
a lumbar spine condition.  During his hearing, held in April 
2008, he testified that during his second period of service, 
while aboard the U.S.S. Brisbee, he was pulled overboard and 
was hit in the back by a small boat.  He testified that he 
received post-service back treatment beginning in the early 
1950's.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may 
also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

The veteran's service medical records do not show any 
relevant treatment.  His separation examination reports, 
dated in March 1946, and September 1951, show that his spine 
was clinically evaluated as normal, providing evidence 
against this claim.  

The post-service medical evidence consists of a VA report, 
dated in 1948, and VA and non-VA reports, dated between 1995 
and 2007.  This evidence includes a private magnetic 
resonance imaging (MRI) study, dated in July 1995, which 
contains impressions noting mild diffuse degenerative disc 
disease in the lumbar spine, with disc bulges between L2-L5, 
and degenerative changes in the facets at L5-S1.  See also 
January 2006 MRI report (noting inter alia facet disease at 
L4-5 and L5-S1).  VA progress notes, dated between 2002 and 
2003, note low back pain and a HNP (herniated nucleus 
pulposus).  

A VA examination report, dated in January 2004, shows that 
the veteran reported that he had been jerked overboard during 
service, that he spent about an hour in sick bay after the 
incident, and was then returned to duty, and that he did not 
receive any additional treatment during service.  The 
diagnosis was degenerative disc disease of the lumbosacral 
spine with facet arthropathy.  

The examiner noted the following: the veteran's inservice 
back injury was of a minor nature, not requiring 
hospitalization or prolonged care; he had no distinct back 
problems for a period of greater than 35 years, with onset of 
symptoms during employment as an aircraft mechanic; there was 
no objective evidence to suggest or support a causal 
relationship between the alleged back injury sustained in 
service and his current back condition; the etiology of the 
veteran's current low back condition were the aging process, 
chronic deconditioning, chronic obesity, and his post-service 
occupation.  

Clearly, this highly probative medical opinion provides 
evidence against this claim. 

The Board has determined that the claim must be denied.  The 
veteran's service medical records do not show any relevant 
treatment, and his spine was clinically evaluated as normal 
upon separation from both periods of service.  Furthermore, 
the first evidence of a lumbar spine condition is dated in 
about 1995, which is about 43 years after separation from the 
second period of service.  This period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, Board 
finds that the January 2004 VA opinion is highly probative 
evidence against the claim.  The opinion was supported by a 
detailed rationale and is the only competent opinion of 
record which was based on a review of the veteran's C-file.  
Finally, there is no medical evidence to show that arthritis 
of the lumbar spine was manifest to a compensable degree 
within one year of separation from service.  See 38 C.F.R. §§ 
3.307, 3.309.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

In reaching this decision, the Board has considered a 
statement from Dr. T.W.N., dated in January 2006, which 
asserts, "[The veteran] has advanced degeneration arthritis 
in his lumbar spine that produces constant back and leg pain.  
His back injuries sustained in Korea contribute to his 
current condition."  

This opinion is afforded little probative value, as there is 
no evidence of a back injury during service, it is two 
sentences long, and is not accompanied by citation to 
clinical findings, and it is not shown to have been based on 
a review of the veteran's C-file.  Prejean.  Further, the 
Board finds that this medical opinion and the statements of 
the veteran are outweighed by the service medical records, 
post-service medical records, and the VA examination report 
cited above, providing highly probative evidence against this 
claim. 

Importantly, the Board must find that the facts of this claim 
provide evidence against all claims in this case, undermining 
the veteran's overall creditability.  Even if the Board 
assumes the veteran somehow injured his back in service, 
there is no reasonable basis to assume that this injury 
caused a back problem many, many years later, and significant 
medical evidence against this claim. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim that the 
veteran's current lumbar spine disorder is due to his 
service, and, therefore, that the claim must be denied.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Unlike varicose veins under Barr, or a dislocated shoulder 
under Jandreau, the issue on appeal is based on the 
contention that a lumbar spine disability is related to 
symptoms experienced during service, and this is not a 
contention capable of lay diagnosis.  See Espiritu; Woehlaert 
v. Nicholson, 21 Vet. App. 456 (2007).  When the veteran's 
service medical records (which do not show any relevant 
treatment) are considered in conjunction with the post-
service medical record (which indicates that lumbar spine 
pathology is first shown many years after service), and the 
January 2004 VA opinion, the Board finds that the medical 
evidence outweighs the veteran's contention and the private 
medial opinion cited above that his current lumbar spine 
condition is related to his service.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, the preponderance of 
the evidence is against the appellant's claim, and the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board will now address the issues of whether the 
severance of service connection for erectile dysfunction, 
effective June 1, 2007, and the termination of special 
monthly compensation under 38 U.S.C.A. § 1114(k), based on 
the loss of use of use of a creative organ, effective as of 
June 1, 2007, were proper.   

In a rating decision, dated in December 1948, the RO granted 
service connection for varicocelectomy, evaluated as 
noncompensable.  In June 2003, the veteran filed a claim for 
a compensable rating.  In November 2003, the RO inter alia 
granted service connection for erectile dysfunction, and 
granted special monthly compensation under 38 U.S.C.A. 
§ 1114(k), based on the loss of use of use of a creative 
organ.  

In October 2004, the RO notified the veteran that it had 
reviewed his file, and that it proposed to sever service 
connection for erectile dysfunction, and discontinue his 
special monthly compensation under 38 U.S.C.A. § 1114(k), 
based on the loss of use of use of a creative organ.  The RO 
indicated that these November 2003 grants were based on clear 
and unmistakable error.  The notice informed him that he had 
60 days to present additional evidence to show that service 
connection should be maintained.  

In March 2007, the RO severed service connection for erectile 
dysfunction, and discontinued special monthly compensation 
based on the loss of use of use of a creative organ.  The 
veteran has appealed.  

Once granted, service connection can be severed only upon 
VA's showing that the rating decision granting service 
connection was clearly and unmistakably erroneous and only 
after certain procedural safeguards have been met.  38 C.F.R. 
§ 3.105(d) (2005); see also Daniels v. Gober, 10 Vet. App. 
474 (1997); Graves v. Brown, 6 Vet. App. 166, 170-71 (1994).  
Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The claimant 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. § 3.105(d); see also Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991).  

The Board will not consider whether there were any procedural 
deficiencies in the RO's severance of service connection, as 
neither the veteran nor her representative have asserted such 
deficiencies; also, the record reflects that the RO complied 
with the provisions of 38 C.F.R. § 3.105(d).  See e.g., RO's 
October 2004 notification letter.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 C.F.R. § 3.105(d) places the same 
burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  See Baughman, supra.  

Clear and unmistakable error is a very specific and rare kind 
of error; it is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

To determine whether clear and unmistakable error is present 
under 38 C.F.R. § 3.105(a) in a prior determination, either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; the error must be undebatable and of the 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992).  

However, although the same standards apply in a determination 
of clear and unmistakable error in a final decision under 
section 3.105(a) and a determination as to whether a decision 
granting service connection was the product of clear and 
unmistakable error for the purpose of severing service 
connection under section 3.105(d), section 3.105(d) does not 
limit the reviewable evidence to that which was before the RO 
in making its initial service connection award.  See Daniels, 
supra.  Because 38 C.F.R. § 3.105(d) specifically states that 
"[a] change in diagnosis may be accepted as a basis for 
severance," the regulation clearly contemplates the 
consideration of evidence acquired after the original 
granting of service connection.  Thus, "[i]f the Court were 
to conclude that...a service-connection award can be 
terminated pursuant to § 3.105(d) only on the basis of the 
law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Daniels, supra.

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  

Special monthly compensation is payable at a specified rate 
if a veteran, as the result of service-connected disability, 
has suffered the anatomical loss or loss of use of one or 
more creative organs.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 
3.350(a).  

The evidence of record at the time of the RO's November 2003 
rating decision included the veteran's service medical 
records, which showed the following: in April 1944, he was 
treated for complaints of left testicular pain; he was noted 
to have a varicocele that had preexisted service; a left 
inguinal incision was made and about three centimeters of 
spermatic veins were resected; between April and May of 1944, 
the wound was noted to be clean and healing well, and than 
"entirely healed"; he was released to duty in May 1944; the 
veteran's separation examination report from his first period 
of active duty, dated in March 1946, noted an inguinal scar, 
with no other relevant findings, the veteran's separation 
examination report from his second period of active duty, 
dated in September 1951, showed that his G-U (genitourinary) 
system was clinically evaluated as normal, with no other 
relevant findings, providing evidence against the claim that 
the veteran has some form of chronic long term condition 
associated with this treatment in service.  

As for the post-service evidence, it consists of an October 
1948 VA report which notes an admittance diagnosis of 
orchitis, left, moderately severe, and that he underwent 
excision of hydrocele of the tunica vaginalis.  

VA and non-VA reports, dated between 2002 and 2007, include 
VA examination reports, dated in August 2003 and May 2004.  
These report note that the veteran's post-service medical 
history included a bilateral inguinal hernia operation in 
1991 or 1999 (two different dates were provided), during 
which his left testicle was removed.  

He subsequently complained of symptoms that included 
incontinence, erectile dysfunction, and right-sided groin and 
testicle pain, assertedly due to scarring on the left side, 
in which staples had been inserted.  He reported that he had 
been impotent since 1985.  The August 2003 diagnoses noted 
status postoperative left testicle removed following 
bilateral hearing surgery, with residuals of right groin pain 
and scarring.  The diagnoses also noted incontinence, and 
"erectile dysfunction for ten years."  

The May 2004 diagnoses included incontinence and erectile 
dysfunction.  The May 2004 examiner stated that the veteran's 
right testicle pain, incontinence, and erectile dysfunction, 
were not due to his inservice groin operation or the removal 
of the left varicocelectomy in 1944, providing more evidence 
against this claim.

Importantly, the health care provider stated that "there is 
no anatomic way that the pathology in the right groin and 
right testicle would be related to the varicocelectomy and 
repair of the hernia in the left groin and the involvement of 
the left testicle."  Such a statement provides what can only 
be found to be clear and unmistakable evidence against this 
claim, not simply providing evidence against this claim, but 
providing highly and extremely probative and enormously 
negative evidence against the claim.  He further stated, in 
essence, that the veteran's erectile dysfunction, which began 
in 1985, at the same time he lost function in his right 
testicle, and that erectile dysfunction was therefore not 
related to his inservice operation.  

The Board notes that the May 2004 VA examination report makes 
reference to an inservice left hernia repair that is not, in 
fact, shown in the service medical records.  See also August 
2003 and August 2007 VA examination reports (which do not 
indicate that the veteran underwent a left hernia repair 
during service).  

Evidence associated with the claims file after the rating 
decision in issue is also relevant.  See Daniels.  In this 
case, a VA genitourinary examination report, dated in August 
2007, shows that the veteran reported that his medical 
history included removal of his left testicle in 1999, and 
being diagnosed with prostate cancer about two years before, 
followed by urinary incontinence.  The diagnoses were 
"carcinoma of the prostate with urinary incontinence," and 
erectile dysfunction.  

The examiner states that there is no connection between the 
veteran's erectile dysfunction and his (service-connected) 
varicocele, providing highly probative evidence against this 
claim.  

Other relevant evidence consists of an August 2004 treatment 
report from a private physician, K.A.L.C., M.D., which notes 
a history of prostate cancer, and a history of hypogonadism.  

In addition, in an April 2007 statement, T.W.N., M.D., states 
that the veterans' erectile dysfunction is "directly related 
to an injury received while on active duty in 1944," and 
that, "At that time his injury required a right hernia 
repair with a prolonged convalescence due to complications."  

The Board finds that the RO's November 2003 rating decision, 
which granted service connection for erectile dysfunction, 
was based on clear and unmistakable error.  In that decision, 
the RO stated, ""Service connection for Erectile 
Dysfunction has been established as directly related to 
service."  However, there is no evidence to show that the 
veteran was treated for erectile dysfunction during service, 
and no competent evidence associating erectile dysfunction 
with his service.  

Even allowing for some imprecision of language in the RO's 
decision, and even assuming that the RO intended to grant the 
claim based on secondary service connection, i.e., as a 
complication of the veteran's service-connected varicocele, 
see 38 C.F.R. § 3.310, the Board notes that the veteran is 
shown to have a post-service history of removal of his left 
testicle in 1999, and prostate cancer in 2004.  Furthermore, 
the etiological opinions in both the May 2004 and August 2007 
VA examination reports both state very clearly that there is 
no relationship between the veteran's service-connected 
varicocele and his erectile dysfunction.  Both of these 
examiners indicated that they had reviewed the veteran's 
claims file, and their opinions are unequivocal, stating that 
there is "no anatomical connection" between the veteran's 
erectile dysfunction and his service-connected 
varicocelectomy.

Although the Board has considered the April 2007 statement of 
Dr. T.W.N., he makes no mention of the veteran's history of 
prostate cancer, and it does not appear that his opinion was 
based on a review of the veteran's claims file.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.).  He also appears to have assumed 
facts not in evidence.  Specifically, he notes that the 
veteran has an inservice history of a right hernia repair.  
In fact, there is no evidence of such treatment in the 
veteran's service medical records, nor is service connection 
in effect for such a condition.  

Based on the above, the Board therefore finds that the RO's 
November 2003 decision was based on clear and unmistakable 
error, as it does not represent a reasonable application of 
the known facts to the law, and that the factual evidence and 
competent medical opinion of record do not show that the 
veteran is entitled to service connection for erectile 
dysfunction.  The Board therefore finds that the RO's March 
2007 severance of the grant of service connection for 
erectile dysfunction was proper.  

Furthermore, as the grant of service connection for erectile 
dysfunction was the sole basis for the RO's grant of special 
monthly compensation under 38 U.S.C.A. § 1114(k), based on 
the loss of use of use of a creative organ, and as the Board 
has determined that the grant of service connection for 
erectile dysfunction was based on clear and unmistakable 
error, and that service connection for erectile dysfunction 
was properly severed, the grant of special monthly 
compensation based on the loss of use of use of a creative 
organ must also be considered to have been based on clear and 
unmistakable error.  The Board therefore finds that the RO's 
November 2003 grant of special monthly compensation based on 
the loss of use of use of a creative organ was based on clear 
and unmistakable error, as it does not represent a reasonable 
application of the known facts to the law.  

Given the foregoing, the Board further finds that the RO's 
March 2007 severance of special monthly compensation under 38 
U.S.C.A. § 1114(k), based on the loss of use of use of a 
creative organ, was proper.  

The Board will now address the issue of entitlement to a 
compensable rating for service-connected varicocelectomy, to 
include the issue of whether a November 2003 rating decision, 
which increased the veteran's evaluation for service-
connected varicocelectomy from 0 percent (noncompensable) to 
40 percent, was based on clear and unmistakable error.  

The Board notes that as this issue is based on a finding of 
clear and unmistakable error, that the regulation covering 
rating reductions, 38 C.F.R. § 3.344 (2007), is not 
applicable.  

With regard to due process concerns, in a letter, dated in 
October 2004, the veteran was notified of the RO's intent to 
reduce his 40 percent rating for varicocelectomy to 0 percent 
(noncompensable).  In the letter, the veteran was afforded 
the opportunity for a hearing and was given 60 days in which 
to submit additional evidence to show why his compensation 
payments should be continued at their present level.  See 38 
C.F.R. § 3.105(e).  In a letter and rating decision, dated in 
March 2007, the RO informed the veteran of the decision to 
reduce his rating to noncompensable, effective June 1, 2007.  
See 38 C.F.R. § 3.105(i).  

The Board finds that the RO has complied with the procedures 
required under 38 C.F.R. § 3.105 for reducing the veteran's 
disability rating by having notified him of his rights, 
giving him an opportunity for a hearing and time to respond, 
and making the reduction effective no sooner than permitted.  
On April 2008, the veteran was afforded a hearing.  

The Board will next address whether VA has met its burden of 
proving that the RO's November 2003 rating decision was based 
on clear and unmistakable error.  

The RO initially granted service connection for this 
disability in December 1948, evaluated as noncompensable.  In 
June 2003, the veteran filed a claim for a compensable 
rating.  In a September 2003 rating decision, the RO denied 
the claim.  This rating decision shows that the RO stated 
that the veteran's service-connected varicocelectomy was 
evaluated under 38 C.F.R. § 4.115a, Diagnostic Codes 7599-
7525.  See 38 C.F.R. § 4.27 (2007) (hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen; unlisted disabilities requiring 
rating by analogy will be coded first the numbers of the most 
closely related body part and "99").  This hyphenated 
diagnostic code may be read to indicate that a disorder of 
the genitourinary system is the service-connected disorder, 
and it is rated as if the residual condition is epididymo-
orchitis under DC 7525.  Under DC 7525, epididymo-orchitis is 
to be rated as urinary tract infection.  

A review of the RO's November 2003 rating decision shows that 
the RO increased the veteran's evaluation for his service-
connected varicocelectomy from noncompensable to 40 percent, 
with an effective date of June 5, 2003.  The rating decision 
states that the increase was warranted using the criteria for 
voiding dysfunction found at 38 C.F.R. § 4.115a.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp 
2005); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

Under 38 C.F.R. § 4.115a, a 10 percent rating is warranted 
for urinary tract infection manifested by the need for long-
term drug therapy, 1-2 hospitalizations per year and/or 
requiring intermittent intensive management.  Id.  

The Board finds that the RO's November 2003 rating decision, 
which increased the veteran's evaluation for his service-
connected varicocelectomy from noncompensable to 40 percent, 
was based on clear and unmistakable error.  In its decision, 
the RO's applied the criteria for voiding dysfunction (found 
at 38 C.F.R. § 4.115a).  While it is true that VA must 
consider the potential application of various other 
provisions of the regulations governing VA benefits, 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991), in this 
case, the evidence shows that the veteran's urinary 
incontinence is not related to his service-connected 
varicocelectomy.  

As previously discussed, the veteran is shown to have a post-
service medical history that includes prostate cancer.  In 
addition, the May 2004 VA examination report shows that the 
examiner concluded that the veteran's incontinence was not 
related to his service-connected varicocelectomy.  The August 
2007 VA examination report shows that the veteran reported 
experiencing urinary incontinence following his prostatic 
biopsy in about 2005, and that the diagnoses included 
"carcinoma of the prostate with urinary incontinence."  The 
examiner stated that the veteran's "urinary incontinence is 
secondary to his prostatic enlargement, with no connection to 
the varicocele and the varicocele repair."  

In summary, the RO's increase of the veteran's rating to 40 
percent was based on the criteria for voiding dysfunction 
(found at 38 C.F.R. § 4.115a), and this was clearly and 
unmistakably erroneous.  

Once again, in reaching this decision, the Board has 
considered an April 2007 statement from Dr. T.W.N., which 
asserts that the veteran's urinary incontinence was 
"directly related to an injury received while on active duty 
in 1944."  However, for the reasons discussed supra, this 
opinion is afforded little probative value.  

In summary, in its November 2003 decision, the RO clearly and 
unmistakably failed to apply the correct criteria, i.e., the 
criteria for urinary tract infection (found at 38 C.F.R. 
§ 4.115a), as required under DC 7525, and as discussed below, 
there is no medical evidence to show that the criteria for a 
compensable rating for urinary tract infection have been met.  
The Board therefore finds that the RO's November 2003 rating 
decision, which increased the veteran's evaluation for his 
service-connected varicocelectomy from noncompensable to 40 
percent, was based on clear and unmistakable error.  

The Board notes that a claim stemming from a rating reduction 
action is a claim for restoration of the prior rating and, 
typically, does not also contemplate a claim for an increased 
rating.  Peyton v. Derwinski, 1 Vet. App. 292 (1991); 
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  
Nevertheless, the veteran's notice of disagreement, received 
in May 2007, has been construed to include the issue of 
entitlement to an increased (compensable) rating.  

The Board finds that the criteria for a compensable rating 
for the veteran's service-connected varicocelectomy have not 
been met.  The veteran's varicocelectomy is properly 
evaluated under DC 7525, which states that epididymo-orchitis 
is to be rated as urinary tract infection.  As previously 
discussed, a 10 percent rating is warranted for urinary tract 
infection manifested by the need for long-term drug therapy, 
1-2 hospitalizations per year and/or requiring intermittent 
intensive management.  See 38 C.F.R. § 4.115a.  

In this case, there is no medical evidence to show that these 
criteria have been met.  In addition, there is no evidence to 
show that such that the veterans' service-connected 
disability is productive of voiding dysfunction, urinary 
frequency, or obstructed voiding, such that application of 
the criteria for rating voiding dysfunction, urinary 
frequency, or obstructed voiding at 38 C.F.R. § 4.115a is 
warranted.  Schafrath.  The service and post-service medical 
records provide evidence against this claim, outweighing the 
veteran's statements.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.   

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002), redefined VA's duty to assist a veteran in 
the development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).   With 
regard to the CUE determinations, inasmuch as the propriety 
of the severance of service connection for erectile 
dysfunction, and the discontinuance of special monthly 
compensation, involves a determination as to clear and 
unmistakable error, the VCAA is not for application.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001); see also Parker 
v. Principi, 15 Vet. App. 407 (2002).  

With regard to the other claims, VA has made all reasonable 
efforts to assist the veteran in the development of his 
claims, has notified him of the information and evidence 
necessary to substantiate the claims, and has fully disclosed 
the government's duties to assist.  In letters, dated in July 
2003 (lumbar spine disability), and June 2007 (lumbar spine 
disability, and evaluation of varicocelectomy), the veteran 
was notified of the information and evidence needed to 
substantiate and complete the claims.  The July 2003 notice 
complied with the requirement that the notice must precede 
the adjudication.  Mayfield v. Nicholson (Mayfield II), 444 
F.3d 1328 (Fed. Cir. 2006); aff'd Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. Dec. 21, 2006).  

As for the claim for an increased rating for service-
connected varicocelectomy, any defect with respect to the 
timing of the VCAA notice in this case was nonprejudicial.  
There is no indication that the outcome of the claim has been 
affected, as all evidence received has been considered by the 
RO.  The veteran has been provided a meaningful opportunity 
to participate effectively in the processing of his claim, as 
he has been afforded the opportunity to submit additional 
argument and evidence, which he has done, and he addressed 
the issues at a hearing before the Board in April 2008.  For 
these reasons, the timing of the VCAA notice was not 
prejudicial.  Id.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in June 2007, and in any event, as the claims have 
been denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

The VCAA notice did not discuss the criteria for an increased 
rating, thus, the VCAA duty to notify has not been satisfied 
with respect to VA's duty to notify him of the information 
and evidence necessary to substantiate the increased rating 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 
        
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence.  Id.  Specifically, the 
veteran was afforded VA examinations in 2003, 2004, and 2007.  
There is no indication of outstanding and available treatment 
reports for his varicocelectomy.  In April 2008, the veteran 
was afforded a hearing.  As the appellant, and those acting 
on his behalf, have had a meaningful opportunity to 
participate in the development of his claim, the Board finds 
that no prejudice to the veteran will result from proceeding 
with adjudication without additional notice or process.  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  The veteran has been afforded examinations, 
and with regard to the claim for service connection, an 
etiological opinion has been obtained.  The Board notes that 
the claims file includes a statement from the National 
Archives and Records Administration, dated in April 2005, 
which indicates that the veteran requested ship deck logs, 
captain's logs, and medical records, and that the fee for 
production of these documents would be about $200.  In such a 
case, VA has no authority to pay such fees, and these fees 
are the appellant's responsibility.  See VAOPGCPREC 7-95, 60 
Fed. Reg. 19809 (1995).
 The Board concludes, therefore, that decisions on the merits 
at this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

ORDER

Service connection for a lumbar spine disability is denied.  

The RO's November 2003 rating decision, which granted service 
connection for erectile dysfunction, and granted special 
monthly compensation based on loss of use of a creative 
organ, was based on clear and unmistakable error; the 
severance of service connection for erectile dysfunction, and 
discontinuance of special monthly compensation, effectuated 
by a rating decision of March 2007, was proper.  

The RO's November 2003 rating decision, which increased the 
veteran's evaluation for service-connected varicocelectomy 
from 0 percent (noncompensable) to 40 percent, was based on 
clear and unmistakable error; a compensable rating for 
service-connected varicocelectomy is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


